PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/256,599
Filing Date: 24 Jan 2019
Appellant(s): TOYOTA MOTOR ENGINEERING & MANUFACTURING NORTH AMERICA, INC.



__________________
Mitchell T. Lyon (Reg. No. 79,044)
For Appellant(s)


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 28 April, 2022, in view of the Corrected Appeal Brief Section “Summary of the Claimed Subject Matter” filed on 10 June, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 26 November, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claims 10-13, 15-17, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over BABA (US 2015/0003012 A1), herein referred to as “BABA”, in view of MASANORI (JP H02166353 A, English machine translation previously provided on 19 November, 2020), herein referred to as “MASANORI”, PRECISION CERAMICS (NPL: “Aluminum Nitride” – PRECISION CERAMICS (9 June, 2016), previously provided on 13 August, 2021), herein referred to as “PRECISION CERAMICS”, and JOSHI (US 2017/0235852 A1), herein referred to as “JOSHI”.
Claims 12 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over BABA (US 2015/0003012 A1), herein referred to as “BABA”, in view of MASANORI (JP H02166353 A, English machine translation previously provided on 19 November, 2020), herein referred to as “MASANORI”, PRECISION CERAMICS (NPL: “Aluminum Nitride” – PRECISION CERAMICS (9 June, 2016), previously provided on 13 August, 2021), herein referred to as “PRECISION CERAMICS”, and JOSHI (US 2017/0235852 A1), herein referred to as “JOSHI”.
Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over BABA (US 2015/0003012 A1), herein referred to as “BABA”, in view of MASANORI (JP H02166353 A, English machine translation previously provided on 19 November, 2020), herein referred to as “MASANORI”, PRECISION CERAMICS (NPL: “Aluminum Nitride” – PRECISION CERAMICS (9 June, 2016), previously provided on 13 August, 2021), herein referred to as “PRECISION CERAMICS”, JOSHI (US 2017/0235852 A1), herein referred to as “JOSHI”, and AZAR (NPL: “Cooling Technology Options – AZAR (August 2003), previously provided on 19 November, 2020), herein referred to as “AZAR”.
Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over BABA (US 2015/0003012 A1), herein referred to as “BABA”, in view of MASANORI (JP H02166353 A, English machine translation previously provided on 19 November, 2020), herein referred to as “MASANORI”, PRECISION CERAMICS (NPL: “Aluminum Nitride” – PRECISION CERAMICS (9 June, 2016), previously provided on 13 August, 2021), herein referred to as “PRECISION CERAMICS”, JOSHI (US 2017/0235852 A1), herein referred to as “JOSHI”, and DAVIS (NPL: “Power Management Chapter 11 Wide Bandgap Semiconductors Power Electronics” – DAVIS (May 2018), previously provided on 19 November, 2020), herein referred to as “DAVIS”.

(2) Response to Argument
A. Summary of Issues for Review
	In making the allegation that prior art cited purportedly fail to render obvious the claims, the Applicant brings forth nine main issues for review, specifically:
	(1) Allegations respective to the teaches of MASANORI, such that Appellant questions whether or not MASANORI may to be considered as analogous art, either by being reasonably pertinent to the problem faced by the Inventor and/or within the same field of endeavor of the claimed invention, for the purposes of establishing obviousness at pages 11-13 of the Appeal Brief.
	(2) Alleged failure of the Examiner to establish a prima facie case of obviousness for combining BABA, MASANORI, PRECISION CERAMICS, and JOSHI at pages 13-15 of the Appeal Brief.
	(3) Alleged reliance on hindsight reasoning to establish a prima facie  case of obviousness for the combination of BABA, MASANORI, PRECISION CERAMICS, and JOSHI at pages 15-16 of the Appeal Brief.
	(4) Alleged failure to demonstrate that BABA, MASANORI, PRECISION CERAMICS, and JOSHI, teach the invention of claims 12 and 17, as a whole, at page 17 of the Appeal Brief.
	(5) Alleged failure of the Examiner to establish a prima facie case of obviousness for combining BABA, MASANORI, PRECISION CERAMICS, JOSHI, and AZAR at page 18 of the Appeal Brief.
	(6) Allegations respective to modifications made by the combination of BABA, MASANORI, PRECISION CERAMICS, JOSHI (although, not named by Appellant in the heading at page 18), and AZAR, which according to the Appellant render the prior art unsatisfactory for its intended purposes at pages 18-19 of the Appeal Brief.
	(7) Allegations respective to modifications made to BABA (although not named in the heading at page 19 by the Appellant, the modifications included modifications made by MASANORI, PRECISION CERAMICS, JOSHI, and AZAR) changes the principle of operation of BABA at pages 19-20 of the Appeal Brief.
	(8) Allegations respective to modifications made by the combination of BABA, MASANORI, PRECISION CERAMICS, JOSHI, and Davis (although, not named by Appellant in the heading at page 21) which according to the Appellant render the prior art unsatisfactory for its intended purposes at page 21 of the Appeal Brief.
(9) Allegations respective to modifications made to BABA (although not named in the heading at page 21 by the Appellant, the modifications included modifications made by MASANORI, PRECISION CERAMICS, JOSHI, and DAVIS) changes the principle of operation of BABA at pages 21-22 of the Appeal Brief.

The Examiner addresses each of Appellant’s arguments in turn, and for the reasoning that follows, it is, respectfully, submitted that the outstanding Final Rejection mailed on 26 November, 2021 should be sustained.

B. Allegations respective to the teaches of MASANORI, such that Appellant questions whether or not MASANORI may to be considered as analogous art, either by being reasonably pertinent to the problem faced by the Inventor and/or within the same field of endeavor of the claimed invention, for the purposes of establishing obviousness at pages 11-13 of the Appeal Brief.
In regards to Appellant’s arguments set forth at pages 11-13 of the Appeal Brief, the Examiner disagrees and finds the argument unpersuasive.
The Examiner, respectfully, points out that MASANORI is both reasonably pertinent to the problem faced by the Inventor (herein Appellant) and within the same field of endeavor of as the claimed invention, as noted within the Final Rejection mailed on 26 November, 2021 at pages 6 and 18-19. As such, based on the requirements of analogous prior art, set forth within MPEP §2141.01(a)(I), it is believed by the Examiner, in view of the following reiteration, that MASANORI is analogous prior art.
 As noted by the Appellant within the Appeal Brief, at pages 11-12, a problem faced by the Appellant, to which Appellant addresses by providing the ceramic for the tube, is corrosion. See paragraph 33 of Appellant’s Specification. In particular, the passage of Appellant’s Specification provides a nexus between corrosion resistance and the use of the ceramic material for the claimed cooling tubes. MASANORI provides addressing corrosion within heat exchangers. See paragraph 1, lines 15-17, 25-29, 45-48, 62-65, and 67-69 of the English translation of MASANORI.  Particularly, MASANORI provides that such heat exchanger, which is formed of a ceramic tube, with metal provided along the exterior, to maintain mechanical strength and higher thermal conductivity, while providing corrosion resistance. See paragraph 1, lines 45-48 and 52-58 of the English translation of MASANORI. More so,  Appellant alleges that the intended use of MASANORI provides that MASANORI is limited to applicability to only heat exchangers which use “a hot spring such as a salt spring, sulfate spring, [or] sulfur spring as a heat source” and not to those when “neutral warm water is used”, such that there would be no motivation to apply the teachings of MASANORI to any references which uses a cooling fluid as refrigerant.  The Examiner finds this unpersuasive. "In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist." See MPEP §2141.01(a)(IV). While the intended use of MASANORI may be to a specific fluid than that of the disclosed invention, although a cooling fluid is generically disclosed and claimed (See dependent claims 12 and 17, which are the only claims directly stating any type of fluid), it does not negate the structure and function taught by MASANORI of a heat exchanger which includes a corrosion resistance design through the application of a ceramic tube with metal on the exterior thereof, which would reasonably permit inquiry by one having ordinary skill within the art based, at least, on the recognition of prevention of corrosion resistance. For these reasons, the Examiner concludes that MASANORI is analogous for, at least, being reasonably pertinent to the problem faced by the Appellant. 
Secondly, although not required, in addition to the above analysis, to establish analogous art to the claimed invention, the Examiner, as noted within the Final Rejection mailed on 26 November, 2021 at page 6, provides that MASANORI is within the same field of endeavor as the claimed invention by providing a heat exchanger. Appellant recognizes MASANORI as a heat exchanger, as noted within the Appeal Brief at page 12.   Further, the Examiner notes that the claimed invention is none other than a heat exchanger, which is recognized at paragraph 20 (and more generically recognized in paragraph 1 of Appellant’s Specification) of the Appellant’s Specification by stating:

“[0020]       The cooling device 120 may generally be any device or system that cools via heat transfer, particularly devices or systems that direct a cooling fluid to, from, and/or via the one or more cooling tubes 130. Illustrative examples of devices or systems that cool via heat transfer (e.g., via heat exchange) include, but are not limited to, pool boiling units, heat pipe assemblies, heat spreaders, vapor chambers, thermoelectric cooling devices, thermal diodes, and other heat exchange devices not specifically described herein. The devices and systems may generally incorporate and/or may be fluidly coupled to the one or more cooling tubes 130 to direct cooling fluid into the one or more cooling tubes 130 and/or to remove heated cooling fluid from the one or more cooling tubes 130. As such, the cooling tubes 130 may be fluidly coupled to one or more additional components (not shown) for the purposes of directing fluid therethrough.”

	More so, the claimed invention of claims 10 and 15 provides cooling tubes, associated with, at least, one or more heat generators, such that under broadest reasonable interpretation, in light of the specification of the present invention without importing claim limitations from the specification into to the claims, presents a design of a heat exchanger, wherein it is understood that the cooling tubes and heat generators associated therewith provide some heat transfer/exchange device based on the naming given. As such, MASANORI is from the same field of endeavor as the claimed invention for these reasons. See MPEP §2141.01(a)(I).  The Examiner, in view of this, does not find the Appellant’s allegations persuasive and disagrees, in view of the above remarks that point to MASANORI being within the same field of endeavor as the claimed invention, in addition to the previously provided analysis of being reasonably pertinent to the problem faced by the Appellant.

	C. Alleged failure of the Examiner to establish a prima facie case of obviousness for combining BABA, MASANORI, PRECISION CERAMICS, and JOSHI at pages 13-15 of the Appeal Brief.
	In regards to Appellant’s arguments on page 13-15 of the Appeal Brief, the Examiner disagrees and finds the argument unpersuasive.
	First, the Examiner respectfully points out that motivation to combine MASANORI was previously provided within the Final Rejection mailed on 26 November, 2021 at page 6, with further explanation at page 19.
	Second, Appellant argues, seemingly again, the applicability of MASANORI as analogous art by stating there is no reason for one having ordinary skill within the art to look at the teachings of MASANORI to modify BABA or JOSHI (although the modification, as presented within the rejections of the Final Rejection mailed on 26 November, 2021 are to the structure of the primary reference relied upon, BABA).  The Examiner has addressed the applicability of MASANORI as a heat exchanger (same field of endeavor of the present invention) that addresses corrosion resistance by providing a ceramic tube with metal on the exterior thereof (pertinent problem faced by the Appellant).  Analogous prior art is determined relative to the claimed invention not the prior art relied upon. See MPEP §2141.01(a)(I).  As such, the Examiner disagrees and finds Appellant’s argument unpersuasive.
	Third, Appellant alleges “the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art”, and that the Examiner has failed to establish that anti-corrosion measures taught by MASANORI would effectively prevent corrosion within BABA, as the heat sources and environments of the references may be different. Appellant has failed to proffer evidence showing there was no reasonable expectation of success to support a conclusion of nonobviousness.  See MPEP §2143.02 – II. Second, obviousness does not require absolute predictability, however, at least some degree of predictability is required. MASANORI teaches that the structure of having a ceramic tube of a heat exchanger, in addition to the coating of metal along the exterior thereof, prevents corrosion (throughout par. 1 of the English translation of MASANORI). As such, and as noted at page 19 of the Final Rejection mailed on 26 November, 2021, the findings of obviousness is reasonable because the combination of prior art elements, particularly the use of a ceramic tube with metal along the exterior thereof by MASANORI to the tubes of BABA, by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. More so, Appellant is limiting the expectation of success to “preventing corrosion which is caused by high temperature and highly oxidized heat sources”, which is not the motivation relied upon by the Examiner. The Examiner relies on corrosion resistances and mechanical strength of the resulting ceramic tube with metal coated on the exterior thereof to provide for high efficiency pipe design of the heat exchanger. See page 10 of the Final Office Action mailed on 26 November, 2021. As such, the modification of the tube design within BABA to be provided as a ceramic tube with metal coated thereon is a combination of known elements, according to known methods within the art, to yield predictable results, as it pertains to mechanical strength of the resulting ceramic tube with metal coated on the exterior thereof to provide for high efficiency of the heat exchanger pipe design and corrosion resistances.  Again, such predictable results would be evidenced through the material properties of the materials (i.e., ceramic material, such as aluminum nitride (par. 1 of MASANORI), and metal along the exterior thereof, such as copper and nickel (par. 1 of MASANORI)) used to form the heat exchanger pipe design of MASANORI, and taught correlation between the materials and mechanical properties that would motivate one having ordinary skill within the art to modify BABA with the teachings of MASANORI. As evidenced throughout MASANORI’s disclosure of the ceramic pipe with metal provided along the exterior thereof for the reasons explained and provided within paragraph 1 of MASANORI clearly provides a rationale to support a conclusion that the claimed invention would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.

D. Alleged reliance on hindsight reasoning to establish a prima facie  case of obviousness for the combination of BABA, MASANORI, PRECISION CERAMICS, and JOSHI at pages 15-16 of the Appeal Brief.
	In response to Appellant’s arguments on page 15 that hindsight reasoning was relied upon by the Examiner to support a conclusion of obviousness by the combination of prior art, the Examiner disagrees. 
	First, Appellant alleges that there is no indication that BABA would require improvement related to corrosion resistances, and further argues that JOSHI, also, provides no indication that corrosion resistance is necessary. However, such basis is not a requirement to establish a prima facie case of obviousness. See MPEP §2142 and §2143. As noted within the Final Rejection mailed on 26 November, 2021 at page 18, the Examiner reiterates:
“35 U.S.C. 103  authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references. After indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action:

(A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate, 
(B) the difference or differences in the claim over the applied reference(s), 
(C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and 
(D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.

"To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985),” 

, wherein the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) has further identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. With this in mind, the basis of supporting a conclusion of prima facie obviousness, remains with the clear articulation of the reason(s) why the claimed invention would have been obvious. The Examiner has presented such within the rejections laid out within the Final Rejection mailed on 26 November, 2021. See Pages 3-8, 9-11, and further explanation provided at pages 18-21 in the Examiner’s response to Appellant’s rebuttal, which presents the same line of arguments submitted with regards to this matter.
Second, Appellant’s may argue that the Examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). That being noted, MASANORI effectively taught the structure of the cooling tube to be formed of a ceramic tube which includes metal provided along the exterior thereof for the reasons previously discussed herein and submitted within the Final Rejection mailed on 26 November, 2021. See pages 3-8, 9-11 and further explanation provided at pages 18-21 of the Examiner’s response to Appellant’s rebuttal, which presents the same line of arguments submitted with regards to this matter. As such, this clearly provides the teachings necessary, through the disclosure of the art references, to combine the art of BABA with the teachings of MASANORI, which further included the teachings of PRECISION CERAMICS and JOSHI.

E. Alleged failure to demonstrate that BABA, MASANORI, PRECISION CERAMICS, and JOSHI, teach the invention of claims 12 and 17, as a whole, at page 17 of the Appeal Brief.
Appellant alleges the citations pointed to by the Examiner, notably Appellant only pointing to paragraph 3, lines 8-12 of BABA, does not teach “the cooling fluid receives latent heat transferred from the one or more heat generators to the one or more cooling tubes”. The Examiner disagrees. BABA explicitly teaches refrigerant tubes, 43, wherein claims 12 and 17 further cited, at least, paragraphs 32-33. Paragraph 33 of BABA explicitly teaches, “Furthermore, the refrigerant passing through the plurality of refrigerant pipes 43 allows heat to be exchanged between the refrigerant and the circuit layer 32 illustrated in FIG. 2; accordingly the circuit layer 32 is cooled”. As such, a cooling fluid is provided to pass through the refrigerant tubes of BABA for the purpose of exchanging heat between the refrigerant and the circuit layer that produces heat, which is included within the heat generator structure, 30,explained at paragraph 27, lines 1-6 of BABA and designated by the Examiner in the rejection of claims 10 and 15. See pages 3 and 9 of the Final Rejection mailed on 26 November, 2021. These citations, in combination with that of paragraph 3, lines 8-12, which is clearly a typographical error as paragraph 3 does not contain lines 8-12, but paragraph 33 does, which clearly correlates to the disclosed teachings of cooling electronics by acceptance of heat within the refrigerant. Even if paragraph 3 is considered, it provides “In such an electronic device, the cooling device is deemed to be capable of cooling the electronic component”, such that the teachings of BABA clearly point to a refrigerant fluid being provided within the tubes, 43, such that heat generated by the electronics of the integrated circuit, 30, is transferred to the refrigerant so as to cool the heat generators. As such, the disclosure of BABA clearly teaches wherein the cooling fluid receives latent heat transferred from the one or more heat generators to the one or more cooling tubes, as required by the claimed invention of claims 12 and 17. More so, the claims structurally require the cooling tubes to receive a cooling fluid within the hollow interior thereof; as evidenced above, BABA teaches such configuration. Further, while BABA teaches that latent heat is received by the cooling fluid within the interior of the tubes from the electronics, i.e., heat generator, such that the manner of operation is further taught by BABA.  It is noted "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114- II. The recitation of “such that the cooling fluid receives latent heat transferred from the one or more heat generators to the one or more cooling tubes”, is an operation of the device that does not further differentiate the claimed invention from the prior art, although the prior art teaches such manner of operation explicitly. As such, the invention of claims 12 and 17 are reasonably taught, both structurally and functionally, by BABA, in view of the previous modifications, such that the claimed invention “as a whole” would have been obvious to one having ordinary skill within the art at the time the invention was effectively filed.

F. Alleged failure of the Examiner to establish a prima facie case of obviousness for combining BABA, MASANORI, PRECISION CERAMICS, JOSHI, and AZAR at page 18 of the Appeal Brief.
Appellant alleges at page 18 of the Appeal Brief that there is no motivation to provide combination of AZAR with BABA to provide that the system is a passive cooling device. The Examiner disagrees. As noted within MPEP § 2141.02(VI), “‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’” AZAR provides advantages and disadvantages of providing passive and active cooling systems. More so, AZAR provides design considerations one having ordinary skill within the art would take into consideration to determine whether an electronic cooling system should be applied as a passive cooling system or active cooling system. See pages 14-15 of the Final Rejection mailed on 26 November, 2021. More so, the Examiner notes AZAR teaches advantages of each, respectively, at page 3, lines 8-9 and page 3, lines 6-8 and 9-10, wherein one having ordinary skill, who possesses ordinary creativity, to account for inferences and creative steps, to fit the teachings of multiple patents together, would take the necessary inventive steps to consider all design considerations, such as those taught by AZAR to determine the appropriate type of cooling system required to effectively cool electronics. As such, the teachings of AZAR provide evidence to why both would be advantageous to one over the other, such that the motivation to select passive over active cooling systems, or vice versa, is rationalized by these design considerations, in addition to the advantages provided at page 3 of AZAR. As such, the teachings of AZAR would reasonably motivate one having ordinary skill within the art to provide, at least, a passive cooling system in place of an active cooling system, such as that disclosed by BABA, for at minimum the design considerations, in addition to the minimal implementation costs and minimum maintenance requirements of a passive cooling system. See pages 15-16 of the Final Rejection mailed on 26 November, 2022.

G. Allegations respective to modifications made by the combination of BABA, MASANORI, PRECISION CERAMICS, JOSHI (although, not named by Appellant in the heading at page 18), and AZAR, which according to the Appellant render the prior art unsatisfactory for its intended purposes at pages 18-19 of the Appeal Brief.
At page 19, Appellant argues modifying BABA to be a passive cooling system, as taught by the combination of AZAR, would render BABA unsatisfactory for the intended purpose. Particularly, Appellant states AZAR teaches that passive cooling systems use large heat sinks where convection is limited, and that passive cooling systems are generally desirable when packaging space is not limited and power dissipation is low. As such, Appellant concludes that BABA does not meet these conditions, and there is no indication that such design considerations would be met to accommodate a large heat sink to provide the effective cooling. The Examiner disagrees with the argument directed to the intended purposes of BABA. BABA is intended to be used to cool electronics. See paragraph 33 of BABA, at least. AZAR teaches different cooling structures for electronic devices, such that the teachings of AZAR within BABA would not render BABA unsatisfactory for the intended purpose.

H. Allegations respective to modifications made to BABA (although not named in the heading at page 19 by the Appellant, the modifications included modifications made by MASANORI, PRECISION CERAMICS, JOSHI, and AZAR) changes the principle of operation of BABA at pages 19-20 of the Appeal Brief.
At pages 19-20, Appellant argues modifying BABA with the teachings of AZAR would change the basic principle of operation of BABA by arguing that substantial reconstruction and redesign is required to provide a heat sink with fin-to-fin spacing for cooling to replace the cooling tubes of BABA. The Examiner disagrees, as that Appellant has failed to considered the prior art reference, AZAR, in its entirety, i.e., as a whole. See MPEP §2141.02 (VI). As cited within the Final Rejection mailed on 26 November, 2021, heat pipes are a given type of passive cooling system. See page 14 of the Final Rejection mailed on 26 November, 2021 and pages 2 and 3 of AZAR.  Providing the cooling tubes of BABA to be heat pipes, of the like, so as to form a passive system, would not require significant reconstruction and redesign. It will be noted that heat pipes, at least, have a well-known structure that includes a closed pipe that includes a type of wicking/capillary action structure and working fluid, such that working fluid is pumped from a heat dissipation/condensing section back to a heat accepting/evaporating section for the purposes of removing heat. Further, providing a passive cooling system, such as heat pipes or the like, within BABA would not change the principle of operation thereof, as heat would be conducted away from the heat generator, i.e., integrated circuit, 30, by a flow of fluid, i.e., a working fluid moving within a passive system, such as a heat pipe and the like. 

I. Allegations respective to modifications made by the combination of BABA, MASANORI, PRECISION CERAMICS, JOSHI, and Davis (although, not named by Appellant in the heading at page 21) which according to the Appellant render the prior art unsatisfactory for its intended purposes at page 21 of the Appeal Brief.
Appellant, at page 21 of the Appeal Brief, argues the “extensive list” of reasons why WBG semiconductors are not widely used to propose the lack of motivation to provide such devices within the claimed invention, and that there is no indication that WBG semiconductors could be integrated within BABA. The Examiner disagrees. First and foremost, the applicability of the heat generators being particularly wide bandgap semiconductors is an intended use of the invention. When considered as a whole, the invention seeking patentability is directed to a heat exchanger design which is intended to remove heat from a heat generating device associated with such heat exchanger.  Second, BABA discloses wherein the integrated circuit, within the system for heat removal, is a semiconductor integrated circuit. See page 16 of the Final Rejection mailed on 26 November, 2021 and paragraph 25, lines 1-3 of BABA. DAVIS, when considered as a whole per MPEP §2141.02(VI), teaches wherein wide bandgap semiconductors are advantageous over common semiconductors within the field of endeavor, in addition to continuation of such advantages onto page 4 and different types provided in the remaining pages. Particularly, wide bandgap semiconductors are defined by DAVIS to be formed of materials that allow smaller, faster, more reliable power electronic components with higher efficiency than those of silicon, which enables reduction in weight, volume, and life-cycle costs in a wide array of applications and make the power electronics significantly more powerful and energy efficient. See page 2, lines  1-9 of DAVIS and pages 16-17 of the Final Rejection mailed on 26 November, 2021.  For these reasons, it would be understood to those having ordinary skill within the art that providing a wide bandgap semiconductor over a conventional semiconductor, such as that provided by BABA, has a multitude of advantages which would entice one having ordinary skill within the art to explore. More so, as understood based on DAVIS, and recognized by the Appellant, wide bandgap semiconductor devices produce heat, which based on the teachings and understanding of BABA require heat removal methods, such as that with a refrigerant provided through cooling tubes to remove such heat. As such, the intended purpose of BABA is to provide heat removal form heat generating components, such as semiconductor circuits, and providing that the semiconductor is particularly a wide bandgap semiconductor does not change the intended purpose of heat removal of BABA.

 J. Allegations respective to modifications made to BABA (although not named in the heading at page 21 by the Appellant, the modifications included modifications made by MASANORI, PRECISION CERAMICS, JOSHI, and DAVIS) changes the principle of operation of BABA at pages 21-22 of the Appeal Brief.
At pages 21-22, Appellant argues that “existing system may have to be redesigned to integrate WBG devices”, and as such, the that a similar redesign of the electronic device of BABA would be required to integrate a WBD semiconductor into the device of BABA. The Examiner disagrees with the proposal that the modification would change the principle of operation of BABA, by requiring redesign. In particular, the semiconductor integrated circuit, 30, of BABA would be replaced by a wide bandgap semiconductor which, again, acknowledged at page 21 of Appellant’s Appeal Brief, would generate heat of which requires removal. Implementing such wide bandgap semiconductor for the current semiconductor within BABA would not change the principle of operation of BABA to remove heat from a heat generating component, i.e., the wide bandgap semiconductor, as fluid would be provided through the cooling tubes of BABA to remove the heat produced by such heat generating components. 

Conclusion
The Examiner submits that by the foregoing reasoning, all of Appellant’s arguments traversing the outstanding rejection of the claims have been shown to be unpersuasive. According, it is respectfully requested that the outstanding rejections should be sustained.

Respectfully submitted,
/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                         
Conferees:
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763               

                                                                                                                                                                                         /ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.